On Application nor Rehearing.
Watkins, J.
An examination of this case has only served to confirm us in the conclusions at which we first arrived — the issues examined and the questions decided being equally applicable to the original and supplemental petitions of intervention; no alteration in *194the phraseology of the decree is necessary, except to make it applicable to the original as well as the supplemental petitions.
It is therefore ordered, adjudged and decreed that our original decree be so amended as to order the case remanded to the lower court, to be there proceeded with according to law and the views in our opinion expressed on both the original and supplemental petitions.
Rehearing refused.